Citation Nr: 0325568	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  03-13 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an initial compensable rating for status post 
nasal fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1944 
to July 1946.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  That decision granted 
service connection for status post nasal fracture, evaluated 
as noncompensable effective November 19, 2002.

In September 2003, the veteran's motion to have his appeal 
advanced on the Board's docket was granted.  


REMAND

Residuals of the nasal fracture are currently evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6502 (2002).  Under this 
diagnostic code, nasal deviation of the septum characterized 
by 50 percent obstruction of the nasal passage on both sides 
or complete obstruction on one side warrants a 10 percent 
evaluation.  This is the highest available rating under that 
diagnostic code.  

VA outpatient treatment records dated in May, June, and July 
2001 contain findings of nasal airway obstruction secondary 
to nasal septal deviation.  

A January 2003 evaluation noted the veteran's complaints of 
an increased amount of nasal blockage and snoring.  An X-ray 
of the sinuses was reported as unremarkable.  The examiner's 
impression included status post nasal fracture in 1945 with 
residuals of a septal deviation to the right and symptoms 
such as blocked nasal passage with increased snoring.  It was 
the opinion of the examiner that the veteran's history of a 
broken nose had not caused any respiratory problems.  

The medical reports do not specify the extent of the nasal 
obstruction and whether there is a partial or complete 
obstruction.  Without additional clarification, the extent of 
the veteran's disability cannot be properly assessed under 
Diagnostic Code 6502.  As such, further examination is 
required.  

VA is required to provide specific notice to claimants of the 
evidence needed to substantiate their claims, of the evidence 
they are responsible for obtaining, and of the evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Claimants 
have one year from the date of this notice to submit the 
necessary evidence.  38 U.S.C.A. § 5103(b) (West 2002); PVA 
v. Secretary, Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  

The veteran has not been provided the required notice with 
regard to his claim for a compensable original evaluation.  
His representative has argued that this case should be 
remanded so that he can receive the required notice.

Accordingly, the case must be remanded for the following:

1.  The RO should provide the veteran a 
VCAA notice letter that complies with the 
requirements of 38 U.S.C.A. § 5103, and 
PVA v. Secretary.
2.  Make arrangements for the veteran to 
be afforded an examination to evaluate 
his current level of disability from the 
residuals of his nasal fracture.  All 
indicated tests should be accomplished.  
The examiner's report should note whether 
the veteran's deviated septum results in 
a 50 percent obstruction of the nasal 
passage on both sides or complete 
obstruction on one side.  Send the claims 
folder to the examiner for review.  The 
examiner should note that the claims file 
was reviewed.

2.  The RO should then readjudicate the 
veteran's claim.  If the benefit sought 
continues to be denied the RO should 
issue a supplemental statement of the 
case.  The veteran and his representative 
should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


